United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-72
Issued: April 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 14, 2014 appellant, through counsel, filed a timely appeal of a July 7, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has established that she sustained a recurrence of disability
on or after April 1, 2009 due to her accepted employment injuries.
On appeal, counsel argued that an OWCP hearing representative’s decision should be set
aside on the grounds that it failed to acknowledge that appellant had established prima facie
evidence of her alleged recurrence of disability. He further argued that the statement of accepted
facts (SOAF) and list of questions directed to the impartial medical examiner were misleading
and prejudicial as OWCP stated that FECA was not a retirement program and that she was not
1

5 U.S.C. § 8101 et seq.

entitled to compensation for wage-loss benefits unless she was totally disabled. Counsel argues
that the impartial medical examiner did not address the central issue and his report does not
resolve the existing conflict of medical opinion evidence.
FACTUAL HISTORY
This case has previously been before the Board on appeal. On December 2, 2008
appellant, then a 43-year-old window and distribution clerk filed an occupational disease
alleging that she developed carpal tunnel syndrome and ulnar neuritis in her right arm. She
stated that her symptoms were beginning in her left arm. Appellant attributed her condition to
repetitious actions at the employing establishment. OWCP accepted her claim for cubital tunnel
syndrome, carpal tunnel syndrome, and wrist sprain all on the right on January 27, 2009.
Appellant began working three days a week on November 19, 2008 with no lifting over
10 pounds, and no pushing or pulling. She began working as the main window clerk with
assistance for heavy parcels and coworkers would move the wheeled containers that she could
not pull or push.
Appellant filed a notice of recurrence on May 4, 2009 alleging that on April 1, 2009 she
stopped work based on the recommendations of her attending physician, Dr. Scott Fried, an
osteopath.
OWCP denied appellant’s claimed recurrence on November 17, 2009. Appellant
requested an oral hearing. By decision dated July 26, 2010, OWCP’s Branch of Hearings and
Review found an unresolved conflict of medical opinion evidence between Dr. Fried and
Dr. Kevin Hanley, an orthopedic surgeon and second opinion referral physician, regarding
whether she had established a change in the nature and extent of her injury-related conditions
such that she could no longer perform the duties of her light-duty position, and remanded for
additional development. OWCP referred appellant for an impartial medical examination with
Dr. George Glenn, a Board-certified orthopedic surgeon, on September 27, 2010. Dr. Glenn
found on November 16, 2010 that she was capable of performing modified-duty work eight
hours a day. He provided lifting restrictions of 20 pounds occasionally and 10 pounds
frequently. Dr. Glenn also stated that appellant should not lift overhead.
By decision dated December 28, 2010, OWCP denied appellant’s claim for compensation
for the period June 6, 2009 to August 13, 2010. Counsel requested an oral hearing on
January 4, 2011. In a decision dated July 6, 2011, OWCP’s hearing representative determined
that Dr. Glenn was not properly designated an impartial medical examiner, but that his report
was sufficient to create a conflict with the reports of Dr. Fried and required referral to an
impartial medical examiner. She remanded the case for additional development of the medical
evidence.
On July 21, 2011 OWCP referred appellant to Dr. Roy Friedenthal, a Board-certified
orthopedic surgeon and impartial medical examiner, who reported on September 14, 2011 that
there was no objective evidence of right cubital tunnel syndrome or carpal tunnel syndrome, and
also no objective evidence of right wrist sprain. Dr. Friedenthal further reported that she was not
totally disabled and that she was capable of working with restrictions.

2

In an October 26, 2011 decision, OWCP denied appellant’s claim for recurrence of
disability on April 1, 2009 finding that Dr. Friedenthal’s report established that she was currently
capable of working full time with restrictions.
Appellant requested a video hearing of her claim which was held on February 29, 2012.
By decision dated May 18, 2012, the hearing representative affirmed OWCP’s October 26, 2011
decision. Appellant appealed this decision to the Board and by decision dated April 19, 2013,2
the Board found that Dr. Friedenthal’s report was not sufficiently detailed and well reasoned to
resolve the existing conflict of medical opinion evidence. The Board remanded the case, finding
that OWCP must undertake additional development of the medical evidence to resolve the
existing conflict of medical opinion evidence by providing Dr. Friedenthal with a complete
SOAF and requesting a supplemental report addressing the central issue of her alleged
recurrence of disability in April 2009. The facts and circumstances of the case as set forth in the
Board’s prior decision are adopted herein by reference.
On July 17, 2013 OWCP referred appellant for evaluation with Dr. Friedenthal. It
requested that he provide a supplemental report and provided him with a list of specific
questions, an amended SOAF, and authorized diagnostic testing. The SOAF noted that
appellant’s full-duty position included standing, using a computer, and lifting up to 70 pounds.
Appellant’s light-duty physical requirements included working three days a week, with no lifting
over 10 pounds and no pushing or pulling. OWCP noted that FECA was not a retirement
program.
Dr. Friedenthal referred appellant for neurologic evaluation including
electromyograms and nerve conduction velocity testing on both upper extremities on
September 12, 2013.
On September 30, 2013 Dr. Fried opined that appellant could not return to her regular
work duties. He recommended additional neurological testing and a functional capacity
evaluation.
Appellant’s neurological testing on October 7, 2013 demonstrated evidence of mild
carpal tunnel syndrome on the left.
In a supplemental report dated November 5, 2013, Dr. Friedenthal stated that he
reexamined appellant on August 6, 2013. Appellant reported at that time that once or twice a
week, one or both of her arms went numb. On physical examination Dr. Friedenthal found that
she had decreased range of motion of the right shoulder and mild crepitus in both shoulders. He
found intact rotator cuff strength. Appellant demonstrated normal range of motion in her elbow
and wrists with no intrinsic muscle atrophy in the hands. She reported tingling in the ulnar two
digits of the left hand with no sensory loss or alteration in the median nerve distribution. Motor
muscle testing was characterized by give-way weakness with no consistent deficit. Appellant’s
right upper arm measured ½ inch less than her left. She demonstrated a positive Tinel’s sign
over the radial sensory nerve and over the cubital tunnel on the left. Phalen’s test resulted in
paresthesias in the ulnar digits bilaterally. Dr. Friedenthal reviewed the amended SOAF and
listed the duties of appellant’s date-of-injury and light-duty positions. He diagnosed
electrophysiologic evidence of minimal left carpal tunnel syndrome, overuse injury by history,
2

Docket No. 12-1758 (issued April 19, 2013).

3

degenerative disc disease, cervical spine, status post transient ulnar neuropathy, right elbow, and
rule-out rotator cuff tendinosis both shoulders greater right than left. Dr. Friedenthal stated that
there was no objective clinical evidence of right cubital tunnel syndrome, right carpal tunnel
syndrome, or right wrist sprain. He stated that appellant demonstrated mild left carpal tunnel
syndrome on electrodiagnostic testing. Dr. Friedenthal opined that her clinical presentation was
inconsistent with that diagnosis. He stated that he did not find confirmatory evidence of left
carpal tunnel syndrome. Dr. Friedenthal noted that appellant stopped work on April 1, 2009 and
reviewed the medical history noting that there were no new diagnoses at that time and that there
were no new findings. He stated that she currently could return to full-time work with
restrictions. Dr. Friedenthal indicated that appellant should avoid continuous repetitive work,
but could lift up to 20 pounds. He recommended that she have the ability to stand or sit freely
through the day. Dr. Friedenthal opined that appellant did not require further treatment for the
accepted conditions.
He stated, “The inconsistent and paradoxical findings reflect
nonphysiologic factors active in this individual and those reflect issues that would not be
addressed by physical treatment.” Dr. Friedenthal concluded that appellant’s conditions of right
carpal tunnel syndrome, right cubital tunnel syndrome, and right wrist sprain were no longer
active.
Dr. Friedenthal completed a work capacity evaluation and indicated that appellant could
not return to her date-of-injury position, but could work eight hours a day with restrictions. He
indicated that she should not reach above the shoulder due to her nonemployment-related
shoulder condition. Dr. Friedenthal limited appellant to pushing, pulling, and lifting 10 to 20
pounds occasionally and 10 pounds frequently. He also recommended morning and afternoon
breaks of 15-minute and a lunch break of 30 minutes.
By decision dated November 20, 2013, OWCP denied appellant’s claim for recurrence of
disability on or after April 1, 2009 based on Dr. Friedenthal’s reports.
Appellant’s counsel requested an oral hearing before an OWCP hearing representative on
November 25, 2013. In a report dated January 27, 2014, Dr. Fried stated that appellant’s upper
extremity conditions were stable as long as she was careful. He stated that she could not return
to regular work activities. Dr. Fried diagnosed ligament injury of the right wrist, scapholunate
ligament tear right wrist, radial neuropathy right and median neuropathy on the left, carpal tunnel
median neuropathy, and overuse syndrome on the left, as well as ulnar neuropathy bilaterally.
Counsel appeared at the oral hearing on April 22, 2014 and argued that the SOAF as
amended did not include a complete picture of appellant’s light-duty job requirements. In a
report dated May 19, 2014, Dr. Fried repeated his previous findings and conclusions.
By decision dated July 7, 2014, the hearing representative affirmed OWCP’s
November 20, 2013 decision finding that there was no rationalized medical opinion supporting
appellant’s claim for disability on or after April 1, 2009 due to her accepted work injury. She
found that Dr. Friedenthal based his report on a proper factual background, reviewed diagnostic
testing, and determined that appellant was capable of working full time with restrictions.

4

LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a
light-duty assignment made specifically to accommodate an employee’s physical limitations due
to his or her work-related injury or illness is withdrawn or when the physical requirements of
such an assignment are altered so that they exceed his or her established physical limitations.3
When an employee, who is disabled from the job he or she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establish that he or she can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative, and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty requirements.4
In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized, and based on a proper
factual background, must be given special weight.5
ANALYSIS
The Board previously found that there was a conflict of medical opinion evidence
regarding whether appellant had established a change in the nature and extent of her
injury-related conditions such that she could no longer perform the duties of her light-duty
position. On remand from the Board, OWCP amended the SOAF and requested a supplemental
report from Dr. Friedenthal, the impartial medical examiner, as directed. Appellant’s accepted
conditions were right cubital tunnel syndrome, right carpal tunnel syndrome, and right wrist
sprain.
In his November 5, 2013, report, Dr. Friedenthal reported findings in appellant’s left
wrist and hand. He noted that motor muscle testing was characterized by give-way weakness
with no consistent deficit. Appellant demonstrated a positive Tinel’s sign over the radial sensory
nerve and over the cubital tunnel on the left. Phalen’s test resulted in paresthesias in the ulnar
digits bilaterally. Dr. Friedenthal reviewed the amended SOAF and listed the duties of
appellant’s date-of-injury and light-duty positions. He stated that there was no objective clinical
evidence of right cubital tunnel syndrome, right carpal tunnel syndrome, or right wrist sprain.
Dr. Friedenthal stated that appellant demonstrated mild left carpal tunnel syndrome on
electrodiagnostic testing. He opined that her clinical presentation was inconsistent with that
3

20 C.F.R. § 10.5(x).

4

Terry R. Hedman, 38 ECAB 222 (1986).

5

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

5

diagnosis. Dr. Friedenthal stated that appellant could return to full-time work with restrictions of
avoiding continuous repetitive work, but lifting up to 20 pounds. He opined that she did not
require further treatment for the accepted conditions. Dr. Friedenthal noted that the medical
history provided consistent findings and diagnoses before and after April 1, 2009. He found
“inconsistent and paradoxical findings reflect nonphysiologic factors active in this individual and
those reflect issues that would not be addressed by physical treatment.” Dr. Friedenthal
concluded that appellant’s conditions of right carpal tunnel syndrome, right cubital tunnel
syndrome, and right wrist sprain were no longer active.
Dr. Friedenthal completed a work capacity evaluation and indicated that appellant could
not return to her date-of-injury position, but could work eight hours a day with restrictions. He
indicated that she should not reach above the shoulder due to her nonemployment-related
shoulder condition. Dr. Friedenthal limited appellant to pushing, pulling, and lifting 10 to 20
pounds occasionally and 10 pounds frequently. He also recommended morning and afternoon
breaks of 15 minutes and a lunch break of 30 minutes.
Contrary to the arguments of counsel on appeal, the Board finds that Dr. Friedenthal’s
detailed and well-reasoned November 5, 2013 supplemental report entitled to the special weight
of the medical opinion evidence afforded an impartial medical examiner. Dr. Friedenthal’s
report does not support appellant’s claim for a recurrence of total disability as the result of a
change in the nature and extent of her accepted employment injuries beginning April 1, 2009.
He based his report upon the amended SOAF, which the Board finds do contain the necessary
physical duties of her date-of-injury and light-duty positions needed for him to assess her ability
to work. The Board does not find that the SOAF and list of questions provided to
Dr. Friedenthal were misleading, lacking in specificity, or prejudicial. OWCP’s inclusion of the
statement that FECA is not a retirement program is factually valid,6 and although fully
unnecessary, does not adversely impact appellant’s case in anyway. The Board further finds
that, based on the findings and conclusions above, counsel’s argument regarding the hearing
representative’s weighing of the medical evidence lacks merit.
In his supplemental report, Dr. Friedenthal provided detailed physical findings, reviewed
the medical history as well as additional diagnostic testing, and found that appellant’s
employment-related conditions had not worsened on or after April 1, 2009 and were currently
resolved. He provided work restrictions which were in keeping with her light-duty job
requirements and opined that she could work for eight hours a day. Based on this report, the
Board finds that appellant has not met her burden of proof in establishing a recurrence of
disability on April 1, 2009.
Appellant submitted additional reports from Dr. Fried, in which he continued to opine
that appellant’s right upper extremity conditions were active and that she could not return to
work. These reports do not contain a clear diagnosis of the accepted conditions, do not include
medical testing, and do not provide the necessary medical opinion evidence to meet here burden
of proof. Furthermore, as Dr. Fried was on one side of the conflict that Dr. Friedenthal resolved,

6

See 5 U.S.C. § 8102(a).

6

the additional reports from Dr. Fried are insufficient to overcome the weight accorded
Dr. Friedenthal’s report as the impartial medical specialist or to create a new conflict with it.7
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a recurrence of total disability on or after April 1, 2009 due to her accepted
employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the July 7, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

Dorothy Sidwell, 41 ECAB 857, 874 (1990).

7

